Citation Nr: 0633397	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bladder disorder for 
accrued purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2005.  Transcripts of said hearing 
have been associated with the claim file.  

In October 2005 the Board denied the appellant's claim for 
service connection for a bladder disorder for accrued 
purposes.

In April 2006 the United States Court of Appeals for Veterans 
Claims remanded the case to the Board for readjudication.


FINDINGS OF FACT

1.  The veteran died September [redacted], 2002

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

3.  At the time of the veteran's death, the claim of service 
connection for a bladder disorder was pending.

4.  A bladder disorder was not "noted" on the December 1965 
service entrance examination report.

5.  A bladder disorder was not manifested or aggravated 
during service and is not attributable to service.

6.  Hematuria pre-existed service. There is no competent 
evidence of bladder disease, injury or disability prior to 
service or during service.


CONCLUSION OF LAW

A bladder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006), VAOPGCPREC 3-03 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a bladder 
disorder for purposes of accrued benefits.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  In a VCAA letter of February 2005 
the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on her behalf, and what evidence was to be provided by her.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The VCAA notice did not predate the rating decision.  
However, the notice was adequate and a supplemental statement 
of the case was issued subsequent to the February 2005 notice 
which constituted subsequent process.  No prejudice has been 
claimed as a result of the timing of the notice.  Moreover, 
the essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in February 2005 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
medical records and private medical records have been 
associated with the file.  A Travel Board hearing was held in 
June 2005.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  In addition, as the veteran has been provided 
with the opportunity to present evidence and arguments on her 
behalf and availed herself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Legal Criteria and Analysis

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this 
case, the appellant's claim for accrued benefits was received 
within one year of the veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of his death, the veteran had a claim pending for 
service connection for  a bladder disorder.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993), the Court held that service department and certain VA 
medical records are considered as being constructively in the 
claims file at the date of death although they may not 
physically be in there until after that date.  The pertinent 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2006).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

There is no allegation nor does the record show that a 
bladder disorder was incurred during combat service.  Thus, 
38 U.S.C.A. § 1154(b) is not applicable in this case.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions; thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Initially, the Board notes that at the time of his death in 
September 2002, the veteran had a pending claim of 
entitlement to service connection for a bladder disorder.  
The appellant asserts that she is entitled to accrued 
benefits.

A review of the claims file reveals that the December 1965 
service entrance examination report shows the genitourinary 
system and abdomen and viscera were normal.  On the 
accompanying medical history, he indicated that he had or had 
had blood in the urine.  The report notes hematuria in 1959.  
He denied having or having had frequent or painful urination.

In a July 1966 letter, the appellant's private physician 
stated the following:

I hospitalized this man on July 19th because of a severe 
colicy pain in the left flank and abdomen starting abruptly 
an hour or so before coming in to the Hospital.  I had 
previously seen him in October of 1959 with a similar episode 
associated with gross blood in his urine.  At that time, x-
rays revealed a left hydronephrosis due to obstruction at the 
ureteropelvic junction.  Intravenous Pyelograms done on this 
current admission revealed the same problem in a more 
advanced degree.

In March 1967, he was referred to the urology clinic for left 
uretero-pelvic junction stenosis with a history of multiple 
urinary tract infections.

A May 1967 discharge note reflects he underwent surgery for 
an aberrant vessel at the uretero-pelvic junction and had 
restriction of the ureter.  He underwent a pyeloplasty and 
nephropexy.  He was profiled for four months for left 
pyeloplasty.

The record notes that in May 1967, blood in the urine was 
noted and an aberrant vessel at the left uretero-pelvic 
junction had been found on exploration.  A nephropexy was 
noted to have been performed.  The examiner noted that he had 
done well until two days earlier when gross hematuria was 
noted on two occasions, with an onset of severe nonradiating 
left flank pain forty eight hours later, and the commitant 
severe suprapubic pain, noted to be crampy in character and 
associated with an urge to urinate.  A slight febrile 
sensation was noted.

On examination in June 1967, he was noted to appear acutely 
ill, writhing in bed with pain.  Positive physical findings 
were limited to the abdomen, where on deep palpation the left 
upper quadrant, severe tenderness was elicited.  The left 
lower border of the kidney could not be clearly delineated.  
There was distinct left "CVA" tenderness.  There was no 
suprapubic dullness.  An intravenous pyelogram was noted to 
demonstrate that the right kidney and ureter were normal.  On 
the left, there was clubbing and caliectasis consistent with 
obstruction or inflammatory disease.  The renal pelvis on the 
left was abnormally large and somewhat distended but did 
drain in to the ureter.  It was felt that there was probably 
still some degree of ureteral pelvic obstruction on the left.  
Repeat urinalysis on three occasions were noted to have 
demonstrated red blood count in large quantities and albumin 
varying in concentration from a trace to 4+.  A urine culture 
was noted to have been sterile.

The report notes that the appellant was sedated and that 
symptoms cleared within approximately eight hours.  Minimal 
residual left "CVA" tenderness was noted.  No stone was noted 
to have been observed despite straining of all urine.  A 
slight rise in temperature was noted on the second day, and 
normal thereafter.  The diagnosis was hydronephrosis, left, 
secondary to ureteral pelvic junction obstruction.

An October 1967 treatment record notes that an intravenous 
pyelogram showed demonstrated marked diminishment in the 
caliectasis in the left kidney, and improvement in drainage 
was noted.  The examiner stated that such represented a good 
surgical result and that the veteran would be profiled for 
six months.  X-ray examination of the abdomen and pelvis made 
during an excretory uregram, showed prompt excretion of 
contrast material from both pyelocalyceal systems at three 
minutes, without evidence of tumor ectasia or calculi on the 
right.  There was pyelocaliectasis on the left with very 
little contrast material seen in the left ureter, and on the 
hour delay film, there still was a remarkable amount of 
contrast material within the left collecting system was 
noted.  This was considered to represent some degree of 
ureteropelvic junction obstruction.  The urinary bladder was 
noted to be grossly normal.  The conclusions were normal 
right upper collecting system and minimal ureteropelvic 
junction obstruction on the left.  An intravenous pyelogram 
was noted to reveal normal, bony architecture and soft tissue 
densities.  The seven-minute film revealed, bilaterally, 
excretion of the dye.  The remainder of the intravenous 
pyelogram revealed improvement over the previous intravenous 
pyelogram with a much sharper calcyceal system on the left 
side.  The impression was that the intravenous pyelogram 
represented good postoperative results from a left 
pyeloplasty.

A June 1968 treatment record notes an intravenous pyelogram 
was normal.  The left renal pelvis was noted to appear 
somewhat dilated.  The examiner noted no change from the last 
intravenous pyelogram six months earlier.  The examiner added 
that the appellant was doing well, and had no pain or urinary 
infection.  The impression was good postoperative results.  
Duty without limitation was noted.

The August 1968 separation examination report shows the 
genitourinary system and abdomen and viscera were normal.  
The report notes, "Urine Recheck. Trace."  A history of 
blockage of the left kidney by "BV" was noted to have been 
repaired.  On the accompanying medical history he indicated 
he had or had had a kidney stone or blood in the urine, and 
he denied having or having had frequent or painful urination.

In January 1998, "nothing" was noted in regard to examination 
of the genitourinary system.  On examination, the abdomen was 
soft and benign, and there was no obvious heptomegaly, 
splenomegaly, masses or tenderness.  The impression of an 
October 2001 computed tomography (CT) scan was prominent 
ventral branch of the left renal vein impressing slightly 
upon a dilated left extrarenal pelvis, which may be 
contributing to delayed urodynamics.  Private medical records 
dated in November 2001 note no thyromegaly, masses or bruits.  
The abdomen was noted to be soft and benign.

On intravenous pyelogram voiding cystogram in December 2001, 
the impression was that there was free air within the urinary 
bladder, presumably from a fistula within the 
gastrointestinal tract, otherwise unremarkable.  The 
impression of ultrasound of the pelvis in February 2002 was 
that the percutaneous bladder catheter did appear to 
terminate in a contracted gallbladder.  No hydronephrosis was 
noted.  No free pockets of fluid were detected in the 
abdomen/pelvis.  A February 2002 cystogram showed no evidence 
of leak from the bladder around the suprapubic catheter.  The 
report notes extreme pain at the level of the meatus upon 
filing the bladder from the suprapubic catheter.   The 
examiner noted that no contrast was noted to have been seen 
in the urethra during the pain. No intrarenal mass was noted.

A death certificate shows that the veteran died on September 
[redacted], 2002.  The appellant filed a claim for accrued benefits 
in November 2002.

The appellant has asserted that a bladder disorder is a 
result of service.  However, the appellant is not a medical 
professional and her statements do not constitute competent 
medical evidence that such is related to a disease or injury 
incurred in or aggravated by service.  Generally, laypersons 
are not competent to offer evidence that requires medical 
knowledge.  Espiritu, 2 Vet. App. at 494 (holding that a 
witness must be competent in order for her statements or 
testimony to be probative as to the facts under 
consideration).  Equally important, evidence generated after 
the death of the veteran may not be considered.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  A bladder disorder was not 
"noted" at service entrance.  While a history of hematuria in 
association with passing a renal stone and blood in the urine 
was reported, the December 1965 entrance examination report 
shows the genitourinary system, abdomen and viscera, were 
normal.  No bladder disorder was noted.  Therefore, the 
veteran is entitled to a presumption of soundness at service 
entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
determination of whether there is clear and unmistakable 
evidence that a bladder disorder existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The veteran's private doctor, in July 1996, specifically 
stated that he had treated the appellant for episodes of left 
hydronephrosis, with blood in the urine, in 1959, prior to 
service entrance, and again in 1966 and 1967.  The Board 
finds that the competent, consistent evidence, to include the 
notation of hematuria in 1959 on the service entrance 
examination report, as well as the private doctor's detailed 
letter of treatment, constitutes clear and unmistakable 
evidence in that hematuria existed prior to service entrance.  
The statement of the July 1966 doctor that the veteran was 
treated for episodes of hematuria with blood in the urine in 
1959, and thereafter, is clear, unmistakable and supported by 
the most reliable history proved by the record.  Thus, the 
Board finds that the first part of the presumption of 
soundness has been rebutted as to hematuria; however, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.

First, there must be clear and unmistakable evidence that a 
bladder disorder preexisted service.  Second, there must be 
clear and unmistakable evidence that a bladder disorder was 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.

The Board notes that there is clear and unmistakable evidence 
that hematuria had existed prior to service.  However, 
nothing in the entrance examination or the pre-service 
private medical records establishes that the hematuria 
originated at the bladder or that there was bladder disease 
or injury.  The pre-service private examiner noted blood in 
urine, but did not establish a bladder disability.  Rather, 
there was hydronephrosis due to obstruction at the 
ureteropelvic junction.  Nothing prior to service, during 
service or after service establishes hat the ureteropelvic 
junction is the bladder or is in the bladder.  Rather, the 
October 1967 X-ray disclosed that the urinary bladder was 
grossly normal.  Nothing in the record establishes that the 
hematuria originated at the bladder prior to service or 
during service.  

The Board must now determine whether there is clear and 
unmistakable evidence that a bladder disorder was not 
aggravated by service.  In that regard the Board finds that 
there is clear and unmistakable evidence that there was no 
aggravation of a pre-service hematuria during service.  The 
Board notes that the appellant underwent repair of a vessel 
at the uretero-pelvic junction in 1967.  In October 1967, a 
good surgical result was noted with diminishment in the 
catieclasis in the left kidney and improved drainage was 
noted.  Left ureteropelvic junction obstruction was 
specifically noted to be minimal.  No pain or urinary 
infection was noted in June 1968, he was noted to be doing 
well, and there were no duty limitations.  At separation in 
August 1968, the blockage was noted to have been repaired, 
and the genitourinary system and abdomen and viscera were 
specifically noted to be normal.  On examination in January 
1998, there were no pertinent findings in regard to the 
genitourinary system.  The abdomen was specifically noted to 
be soft and benign, and there were no masses and no 
tenderness.  No hydronephrosis was specifically noted on 
ultrasound in February 2002.

Although the veteran was seen for genitourinary (GU) 
complaints during service, there were, no manifestations of a 
bladder disability during service, within one year of 
separation from service, or within decades from separation 
from service and there is no evidence that a pre-existing 
bladder disability was aggravated during service.  Clearly, 
he had hematuria.  But, nothing in the record establishes the 
presence of a bladder disease or injury during service, prior 
to service or in proximity to service.  Stated differently, 
the fact that the veteran had hematuria prior to service did 
not establish the presence or existence of bladder disease, 
injury or disability prior to service, during service or in 
proximity to service.  The competent evidence prior to and 
during service did not establish a link between blood in 
urine and bladder disease, injury or disability.  Rather, 
there was obstruction at the ureteropelvic junction and 
calicalasis.  The fact that there had been kidney stones and 
an obstruction further up the GU tract does not establish 
that there had been an impairment with the bladder or 
aggravation of a pre-existing hematuria disorder.  The Board 
is aware that testing prior to death established that there 
was free air in the urinary bladder, presumably due to a 
fistula within the gastrointestinal tract.  But, there is no 
competent evidence of a urinary bladder disability during 
service or of aggravation of a pre-existing hematuria, and 
there is no competent evidence relating the remote urinary 
bladder disability to service.  Accordingly, service 
connection is not warranted.


ORDER

Service connection for a bladder disorder for accrued 
purposes is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


